Title: To Thomas Jefferson from Joseph Hamilton, 3 March 1803
From: Hamilton, Joseph
To: Jefferson, Thomas


          
            Hon’d Sr
            Hudson March 3rd. 1803.
          
          The motives Which induce me at this time to take the Liberty to present to you the two enclosed Pamphlets are first that if the Sentiments contained in either of them Should be approved of by you, it’s Publicity may be thereby Increased, and Secondly to make known my earnest Desire that you would be Pleased to accept of them as a Tribute paid to a Character that I have most Sincerely Loved and revered ever Since the year ’76.—perhaps at Some leisure moment they may afford Some little Amusement, and perhaps also be Convenient among your Neighbours.—
          Would wish to Say much more; But This I wrote from my Bed (being Sick with the gout), therefore beg your Indulgence while I take the Libery to Subscribe myself with every Sentiment of Esteeme, & Consideration 
          Your Humble Servt.
          
            Jos Hamilton
          
        